EXHIBIT Kk
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

Emily Coulter, Case No.: 5:18-CV-01538-JLS
Plaintiff,

VS.

Experian Information Solutions, Inc.; Chase
Bank USA, N.A.; TransUnion LLC,

Defendants.

)
)
)
)
)
)
)
)
)
)

 

PLAINTIFF’S ANSWERS TO DEFENDANT, CHASE BANK USA, N.A.’s
INTERROGATORIES

Plaintiff, Emily Coulter, by and through undersigned counsel, hereby serves its Answers

to Defendant Chase Bank USA, N.A.’s Interrogatories.

Respectfully Submitted,

BY: /s/ Nicholas Linker
Nicholas Linker, Esq.

Zemel Law LLC

1373 Broad Street, Suite 203-C
Clifton, New Jersey 07013

(T) 862-227-3106
nl@zemellawllc.com
Attorneys for Plaintiff
RESPONSE: Objection. Plaintiff objects to this interrogatory because it is not
reasonably calculated to lead to discoverable information. Notwithstanding the objection, Mr.

Ramsey Cory Coulter is the Plaintiff’s husband.

I RROGATORY 16:
Identify your credit score as of (a) April 2015; (b) April 2016; (c) April 2017; (d) April

2018; and (e) August 2018 and the provider of each score.
RESPONSE: Objection. Plaintiff objects to this Request on the grounds that it is not
proportionate to the needs of this case, overly broad, unduly burdensome, and not properly

limited in time and scope.

INTERROGATORY NO. 17;

Please describe what you believe the “date of status” field represents.

RESPONSE: The Date of Status field represents the day a debt is deemed uncollectible
and thus charged off. Toliver v. Experian Info. Solutions, Inc., 973 F. Supp. 2d 707, 725 (S.D.
Tex. 2013). The Date of Status corresponds to a separate Status segment of the trade line. The
Status segment reveals various forms of information concerning the trade line. The Date of
Status should remain uniform throughout each credit report disclosing the trade line if there are
no payments made as this date does not change regardless of whether the original creditor sells
the debt to a third party.
INTERROGATORY NO. 18:

Please describe how you believe the “date of status” field impacts your credit score and

what your reason for that belief is.
VERIFICATION
I hereby certify that the foregoing responses to Interrogatories are true and accurate to the

best of my knowledge on the day these responses are given.

onde?

Emily Coulter“
